Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
2.     Claims 1, 10, 11, 15,  17 are objected to because of the following informalities: 
	Claim 1, line 3-4, “the external magnetic field” should be – the time-varying external magnetic field—
	Claim 1, line 9, “distal end” should be – free distal end—
	Claim 1, line 10, “rotation” should be – a rotation—
	Claim 1, line 11-12, the external magnetic field” should be – the time-varying external magnetic field—
	Claim 1, line 12, “ movement” should be – a movement—
	Claim 10, line 4, “ variable capacitor” should be – the variable capacitor—
	Claim 11, line 9, “ a voltage by the piezoelectric material ” should be – a voltage of the piezoelectric material –
	Claim 11, line 10, “rotation” should be – a rotation—
Claim 11, line 11-12, the external magnetic field” should be – the time-varying external magnetic field—
Claim 11, line 12, “ movement” should be – a movement—
	Claim 15, line 2, “operation” should be – an operation—
	Claim 17, line 2, “a piezoelectric material” should be – a piezoelectric material of the second electromechanical conversion element—
	Claim 17, line 3, “ operation” should be – an operation--
Appropriate correction is required.
Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation” a second axis perpendicular to the first axis” in claim 1, claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (Note: “a second axis perpendicular to the first axis” has not been labeled in any figure submitted on 4/13/2022)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US11309736B2 ( hereinafter “Arnold” )in view of Cook (US20090167449A1)
Instant Claims
Claims of U.S. Patent No. US11309736B2
1. A wireless power transfer system, comprising:
a transmitter generating a time-varying external magnetic field; and
a receiver generating electrical power under an influence of the external magnetic field, the receiver comprising:
an electromechanical conversion element having a first axis extending from a fixed proximal end to a free distal end, the electromechanical conversion element comprising a piezoelectric material extending along at least a portion of the first axis, and
a magnet attached to the electromechanical conversion element at the distal end, where the piezoelectric material generates a voltage in response to a torque exerted on the electromechanical conversion element by rotation of the magnet about a second axis perpendicular to the first axis via electrodynamic coupling with the external magnetic field, wherein movement of the electromechanical conversion element produced by the torque generates the voltage of the piezoelectric material.

1. A wireless power transfer system, comprising:
a transmitter generating a time-varying external magnetic field; and
a receiver generating electrical power under an influence of the time-varying external magnetic field generated by the transmitter, the receiver comprising:
an electromechanical conversion element having an axis extending from a fixed end to a distal end, the electromechanical conversion element comprising a piezoelectric material extending along at least a portion of the axis, and
a magnet coupled to the distal end of the electromechanical conversion element, where the piezoelectric material generates a voltage in response to a torque exerted on the electromechanical conversion element by the magnet via electrodynamic coupling with the time-varying external magnetic field, wherein the torque produces a rotation of the electromechanical conversion element about the axis of the electromechanical conversion element that generates the voltage of the piezoelectric material.

2. The wireless power transfer system of claim 1, wherein the torque produces a vibration of the electromechanical conversion element.

2. The wireless power transfer system of claim 1, wherein the torque produces a rotational oscillation about the axis of the electromechanical conversion element.

3. The wireless power transfer system of claim 2, wherein the electromechanical conversion element is tuned for operation at a defined resonant frequency.

3. The wireless power transfer system of claim 2, wherein the electromechanical conversion element is tuned for operation at a defined resonant frequency.

4. The wireless power transfer system of claim 1, wherein the electromechanical conversion element is formed of the piezoelectric material.

4. The wireless power transfer system of claim 1, wherein the electromechanical conversion element is formed of the piezoelectric material.

5. The wireless power transfer system of claim 1, wherein the piezoelectric material is disposed on a side of a beam supporting the magnet.

5. The wireless power transfer system of claim 1, wherein the piezoelectric material is disposed on a side of a beam supporting the magnet.

6. The wireless power transfer system of claim 5, wherein the piezoelectric material is a piezoelectric patch
6. The wireless power transfer system of claim 5, wherein the piezoelectric material is a piezoelectric patch.

7. The wireless power transfer system of claim 1, wherein the magnet comprises a permanent magnet.

7. The wireless power transfer system of claim 1, wherein the magnet comprises a permanent magnet.

8. The wireless power transfer system of claim 1, wherein the magnet comprises first and second portions disposed on opposite sides of the electromechanical conversion element.

8. The wireless power transfer system of claim 1, wherein the magnet comprises first and second portions disposed on opposite sides of the electromechanical conversion element.

9. The wireless power transfer system of claim 1, wherein the transmitter comprises a transmitting coil supplied with an alternating current.

9. The wireless power transfer system of claim 1, wherein the transmitter comprises a transmitting coil supplied with an alternating current.

10. The wireless power transfer system of claim 1, wherein the electromechanical conversion element comprises a variable capacitor, and the torque produces a vibration of the electromechanical conversion element that causes a time-varying capacitance change in variable capacitor.

10. The wireless power transfer system of claim 1, wherein the electromechanical conversion element comprises a variable capacitor, and the torque produces the rotation of the electromechanical conversion element that causes a time-varying capacitance change in the variable capacitor.
11. A method for wireless power transfer, comprising:
positioning a receiver adjacent to a transmitter configured to generate a time-varying external magnetic field, the receiver comprising:
an electromechanical conversion element having a first axis extending from a fixed proximal end to a free distal end, the electromechanical conversion element comprising a piezoelectric material, and
a magnet attached to the electromechanical conversion element at the free distal end; and

generating a voltage by the piezoelectric material in response to a torque exerted on the electromechanical conversion element by rotation of the magnet about a second axis perpendicular to the first axis via electrodynamic coupling with the external magnetic field generated by the transmitter, wherein movement of the electromechanical conversion element produced by the torque generates the voltage of the piezoelectric material.
11. A method for wireless power transfer, comprising:
positioning a receiver adjacent to a transmitter configured to generate a time-varying external magnetic field, the receiver comprising:
an electromechanical conversion element having an axis extending from a fixed end to a distal end, the electromechanical conversion element comprising a piezoelectric material extending along at least a portion of the axis, and
a magnet coupled to the electromechanical conversion element; and
generating a voltage by the piezoelectric material in response to a torque exerted on the electromechanical conversion element by the magnet via electrodynamic coupling with the time-varying external magnetic field generated by the transmitter, wherein the torque produces a rotation of the electromechanical conversion element about the axis of the electromechanical conversion element that generates the voltage of the piezoelectric material.
12. The method of claim 11, wherein the torque produces a vibration of the electromechanical conversion element resulting in generation of a time-varying voltage by the piezoelectric material.

12. The method of claim 11, wherein the torque  produces a rotational oscillation about the axis of the electromechanical conversion element resulting in generation of a time-varying voltage by the piezoelectric material.
13. The method of claim 11, wherein the electromechanical conversion element is formed of the piezoelectric material.

13. The method of claim 11, wherein the electromechanical conversion element is formed of the piezoelectric material.

14. The method of claim 11, wherein the piezoelectric material is disposed on a side of a beam supporting the magnet.

14. The method of claim 11, wherein the piezoelectric material is disposed on a side of a beam supporting the magnet.

15. The method of claim 11, wherein the electromechanical conversion element is tuned for operation at a defined resonant frequency.

15. The method of claim 11, wherein the electromechanical conversion element is tuned for operation at a defined resonant frequency.

16. The method of claim 15, wherein the time-varying external magnetic field is generated at the defined resonant frequency.

16. The method of claim 15, wherein the external magnetic field is generated at the defined resonant frequency.



With regard to claim 1, Arnold teaches all the highlighted limitation, but does not explicitly teach a magnet attached to the electromechanical conversion element at a free distal end, rotate of the magnet about a second axis perpendicular to the first axis.
However, Cook teaches a magnet attached to the electromechanical conversion element at a free distal end ( end of torsion spring, where the magnet attached to end of torsion spring and rotate , because magnet can rotate Fig. 2, therefore, the electromechanical conversion element has  a free distal end, ) rotate of the magnet about a second axis ( see magnet 200 rotate at x-y dimension, Fig. 2) perpendicular to the first axis (z axis, which is torsion spring’s axis) ( see magnet 200 rotate at x-y dimension, which is perpendicular to z axis where the torsion spring extend, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnold, to configure a magnet attached to the electromechanical conversion element at a free distal end, and rotate of the magnet about a second axis perpendicular to the first axis. as taught by Cook, in order to use torque from the rotation to  accelerate the magnets and  transform the oscillating magnetic energy into mechanical energy power ([0027] of Cook)

    PNG
    media_image1.png
    620
    934
    media_image1.png
    Greyscale

With regard to claim 11, Arnold teaches all the highlighted limitation, but does not explicitly teach a magnet attached to the electromechanical conversion element at a free distal end, rotation of the magnet about a second axis perpendicular to the first axis.
However, Cook teaches a magnet attached to the electromechanical conversion element at a free distal end ( end of torsion spring, where the magnet attached to end of torsion spring and rotate , because magnet can rotate Fig. 2, therefore, it is a free distal end, ) rotation of the magnet about a second axis ( see magnet 200 rotate is x-y dimension, Fig. 2) perpendicular to the first axis (z axis, which is torsion spring’s axis) ( see magnet 200 rotate on x-y dimension, which is perpendicular to z axis where the torsion spring extend, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnold, to configure a magnet attached to the electromechanical conversion element at a free distal end  and rotate of the magnet about a second axis perpendicular to the first axis. as taught by Cook, in order to use torque to accelerate the magnets and transform the oscillating magnetic energy into mechanical energy power ([0027] of Cook)
With regard to claim 16, the combination of Arnold and Cook teaches all the limitations of claim 15, Cook further teaches wherein the electromechanical conversion element ( e.g., 305, Fig. 3) is tuned for operation at a defined resonant frequency ( [(0015][0051] resonant system are tuned at the resonance frequency).
With regard to claim 17, the combination of Arnold and Cook teaches all the limitations of claim 16, Arnold further teaches the receiver comprises a second electromechanical conversion element comprising a piezoelectric material, the second electromechanical conversion element tuned to operation at a second defined resonant frequency. ( see claim 17 of Arnold).
With regard to claim 18, the combination of Arnold and Cook teaches all the limitations of claim 17, Arnold further teaches a second voltage is generated by the piezoelectric material of the second electromechanical conversion element in response to electrodynamic coupling with a second external magnetic field. ( see claim 18 of Arnold)

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carman (US20120267982A1) teaches about An energy harvesting apparatus includes an inverse frequency rectifier structured to receive mechanical energy at a first frequency,
Osiander (US 5998995 A) teaches about Microelectromechanical (MEMS)-based Magnetostrictive Magnetometer
Cook (US 20090243397 A1 )teaches a wireless power system includes a power source, power receiver, and components thereof. The system can also include a parasitic antenna that can improve the coupling to the power source in various mode
Cook (US20090079268A1) teaches about a torsion type magneto mechanical systems
Arnold (US20120020117A1) teaches about translational or rotational of electromechanical inductor and transformers
KRISHTOP (RU 2658243 C2) teaches about a combined transmission for smooth transmission of torque with the possibility of changing the number of revolutions of rotation, in the form of a hydromechanical transmission that transfers rotation to the drive of one pair of driving wheels and an electromechanical transmission that transfers rotation to the drive of another pair of leading vehicle wheels
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836